DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on March 7, 2022 is acknowledged.  The traversal is on the ground(s) that the groups indeed relate to a single inventive concept because there is no separate status in the art between a collagenous monolithic material and a method of treatment utilizing the same, and there is no serious burden in examining both the composition and a method of treatment related thereto.  
This is not found persuasive because even though inventions are related the claims are directed to two inventions that fall in two different classes, which require different searches.  The examination burden arises because searching for the monolithic collagenous medical material does not necessarily encompass the aspects of the methods of treating articular cartilage defects by administering the monolithic collagenous medical material that are cell free or cell-seeded matrix as recited in the claims and disclosed in the application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 7, 2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  dependence from claim 1, which does not provide antecedent basis for “the medical support matrix”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “collagenous monolithic medical material”, in which the meaning of “collagenous” is ambiguous.  “Collagenous is defined as “producing or containing collagen” (“Collagenous, <a href="https://medical-dictionary.thefreedictionary.com/collagenous">collagenous</a>, accessed March 23, 2022.)  The disclosure does not include any conflicting definition.  Producing collagen, versus containing collagen, is not coextensive because a material that contains collagen does not necessarily produce collagen, even in a conducive environment, and vice versa.


“Monolithic”  is understood as “constituting or acting as a single, often rigid, uniform whole” (“Monolithic”,  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016, available at https://www.thefreedictionary.com/monolithic, accessed March 23, 2022).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7, and 9-13 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Mulder (Mulder, E.L.W., et al., Review, Anisotropic Porous Biodegradable Scaffolds for Musculoskeletal Tissue Engineering, Materials 2009, 2, 1674-1696)
Regarding claims 1-5, 7, and 9-13,  Mulder teaches musculoskeletal scaffolds having anisotropic pores that enable a direct differentiation of newly formed tissues into an anisotropic organization, as in native tissues (title; abstract  ), collagen scaffolds (p.1675 last para., p.1682 first para., p.1683 second para., p.1686 first para.), i.e., collagenous, and multilayerd architecture comprising several film layers (p.1684 first para.) which indicate three or more (p.1682 second para., p.1683 last para.-p.1684 first para.; see Fig. 1(D)(B), p.1680 first para., p.1682 third para.).  Some of the disclosed scaffolds comprise a columnar structure (Figs. 1D, H). 
Regarding claims 3 and 4, Mulder discloses using the musculoskeletal scaffolds for cartilage repair (p.1685 second para.; see p.1685 first para., p.1684 second para.), indicating a chondral support matrix. 
Regarding claims 12 and 13, Mulder discloses incorporating “biological factors, such as growth factors, ECM compounds, or pharmaceutical agents which can also act as chemotactic factors to encourage cell migration and differentiation” (p.1685 second para.).  Mulder specifically discloses seeding with ligament fibroblasts (p.1682 second para.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulder (Mulder, E.L.W., et al., Review, Anisotropic Porous Biodegradable Scaffolds for Musculoskeletal Tissue Engineering, Materials 2009, 2, 1674-1696) in view of Decher (US  2009/0239302).
Regarding claims 6, 8, and 14, Mulder does not specifically or expressly disclose a scaffold comprising a third mineralized layer, layers of different composition, or tissue derived from skin, fascia, basal lamina or pericard as recited.  
Decher teaches multilayer matrix “wherein each layer has its own pattern adapted to the neighbouring layers” (abstract; see title; paras.0010-24, 0046-88; Figs 3, 7 and accompanying text; claims 1, 6, 9).  Decher teaches incorporating cartilage constituents, including a layer of collagen and apatite as an osteochondral matrix, in a multilayer scaffold of different composition in each layer (paras.0077-84; Fig.7).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Mulder and Decher and construct at least a third layer being a mineralized layer, with each layer having a different composition, and comprising tissue derived from skin, fascia, basal lamina or pericard as recited in the instant claims 6, 8, and 14.  The skilled person would have been motivated to do so because both references are drawn to multilayered porous tissue scaffolds for musculoskeletal application, and Decher teaches 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615